Motions of petitioners for leave to proceed in forma pauperis denied, and petitions for writs of habeas corpus dismissed. See this Court’s Rule 39.8. As petitioners have repeatedly abused this Court’s process, the Clerk is directed not to accept any further petitions in noncriminal matters from petitioners unless the docketing fee required by Rule 38(a) is paid and the petitions are submitted in compliance with Rule 33.1. See Martin v. District of Columbia Court of Appeals, 506 U. S. 1 (1992) (per curiam).